                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Patrick Thelen,

                        Petitioner,       Case No. 19-cv-10212

v.                                        Judith E. Levy
                                          United States District Judge
James Billingsley,
                                          Mag. Judge David R. Grand
                        Respondent.

________________________________/

     OPINION AND ORDER SUMMARILY DISMISSING THE
        PETITION FOR WRIT OF HABEAS CORPUS [1]
                   AS DUPLICATIVE

     Petitioner Patrick Thelen, residing at the RRC Halfway House in

Saginaw, Michigan, seeks the issuance of a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. In his pro se application, Petitioner

challenges a disciplinary hearing in which he was found guilty of testing

positive in a urinalysis for using amphetamines. This resulted in the loss

of 39 days credit. However, for the reasons set forth below, the petition is

summarily dismissed as duplicative of an already pending habeas

petition.

                                      *
      A suit is duplicative and subject to dismissal if the claims, parties,

and available relief do not significantly differ from an earlier-filed action.

See Smith v. S.E.C., 129 F.3d 356, 361 (6th Cir. 1997); see also Waad v.

Farmers Ins. Exch., No. 18-1588, 2019 U.S. App. LEXIS 3051, at *10 (6th

Cir. Jan. 30, 2019) (stating that a district court can dismiss a duplicative

lawsuit based on the inherent authority to manage its own docket.) The

current petition challenges the same disciplinary hearing as an earlier

petition. There is no meaningful difference between the two matters and,

moreover, the earlier petition is still pending in this Court. (Case No. 18-

cv-13719; Dkt. 1.) There is no need to litigate the same petition in two

parallel proceedings. The current petition is therefore summarily

dismissed.

      Accordingly, it is ORDERED that the petition for a writ of habeas

corpus (Dkt. 1) is DISMISSED as a duplicate petition. This dismissal is

without prejudice to the earlier filed petition. (Case No. 18-cv-13719; Dkt.

1.)

      IT IS SO ORDERED.

Dated: February 11, 2019                 s/Judith E. Levy
     Ann Arbor, Michigan                 JUDITH E. LEVY
                                         United States District Judge
                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 11, 2019.

                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager
